Title: To George Washington from Edmund Randolph, 25 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia July 25. 1795.½ past two o’clock P.M.
            Private Sir
          
          I have the honor of inclosing to you a draft, which has been signed by the three other gentlemen. They had prepared drafts, which did not accord with my views, and therefore I was not deterred by any danger of giving offence from offering, that which they have subscribed. I think it best, however to send to you all

the drafts; for it is a very difficult and critical subject to write upon. Indeed, sir, I must own, that even that, which has been approved, cannot be rendered as perfect as it may be, without knowing, how far you mean to go. I take the liberty of saying, that it would be better to have a little more delay in returning the answer, than to usher into the world a composition of this kind, without its being satisfactory to you in every letter. The gentlemen wished me to go down with it. I informed them, that I should hear from you on tuesday in regard to the idea, which I mentioned to you, on this subject.
          The post brought me about an hour ago the letter, which you did me the honor of writing from Mount Vernon on the 22d instant—I had communicated to the gentlemen fully your determination with respect to the ratification. I have no doubt, that the order for seizing provision-vessels exists. Nothing has occurred to prevent the speaking of that determination. But, as the final meeting here is to be this afternoon, it will not be spoken of immediately, lest it should be supposed, that we wish to thwart their proceedings.
          Morris and Nicholson inform me that a part of their arrearage will be immediately paid up; and that they have made a provision, for furnishing the balance in a short time.
          My late letters give every thing which I have received from Adet, Jaudenes or abroad.
          The proposed nomination of Mr Rutledge, tho’ mentioned without reserve, is not known to have excited much, if any sensation, among his colleagues. But it is very seriously whispered, that within these two months he is believed in Charleston to be deranged in his mind. The report comes from a letter, which Mr Desaussure has received from a practising lawyer, of some eminence there.
          The express will not reach Baltimore before the mail is closed, unless I dispatch him instantaneously. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        